DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 07/15/2022, in which claims 1, 23, 27 were amended, claims 2-5, 7, 9, 17-22, 29 were cancelled, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15-16, 27, 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mueller-Mach et al. (US Pub. 20080149956).
Regarding claim 1, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0021]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [Y3A15O12:Ce or Lu3A15O12:Ce]; 
mixing the phosphor [doped aluminum garnet type luminescent material, Ce(III) doped YAG precursor material] and at least one metal oxide powder [undoped matrix material, undoped Y3A15O12 (YAG) or undoped Lu3A15O12, non-doped granules of mixing powdered binary oxides of the constituents of the final Y3Al5O12 material] to form a mixture [paragraph [0021], [0043]]; and 
processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43][paragraph [0047]-[0048], [0051]],
wherein the doped garnet comprises Y3A15O12:Ln [Y3A15O12:Ce] and the metal oxide powder comprises Y3A15O12 or Y3A15O12 and Al2O3 [undoped Y3A15O12], or wherein the doped garnet comprises Lu3A15O12:Ln [Lu3A15O12:Ce] and the metal oxide powder comprises Lu3A15O12 [undoped Lu3A15O12], and wherein Ln is chosen from at least one of Ce, Gd, Pr or Eu [Ce, Pr] [paragraph [0021]].
Regarding claims 8 and 30, Mueller-Mach et al. discloses in paragraph [0021]
wherein the phosphor comprises Ce.  

Regarding claim 15, Mueller-Mach et al. discloses the ceramic converter element produced using the method according to claim 1.

Regarding claim 16, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] and [0052] an optoelectronic component comprising: 
an active layer sequence [12] configured to emit electromagnetic radiation of a primary wavelength; and 
a ceramic converter element [36], the ceramic converter element [36] produced using the method according to claim 1, the ceramic converter element [36] being located in a beam path of the active layer sequence [12] and configured to convert the primary wavelength at least partly into a secondary wavelength, wherein the ceramic converter element [36] comprises a quantum efficiency (QE) of at least 90%.

Regarding claim 27, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0021]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [Y3A15O12:Ce or Lu3A15O12:Ce]; 
mixing the phosphor [doped aluminum garnet type luminescent material, Ce(III) doped YAG precursor material] and at least one metal oxide powder [undoped matrix material, undoped Y3A15O12 (YAG), non-doped granules of mixing powdered binary oxides of the constituents of the final Y3Al5O12 material] to form a mixture [paragraph [0021], [0043]]; and 
processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43][paragraph [0047]-[0048], [0051]],
wherein the doped garnet comprises Y3A15O12:Ln [Y3A15O12:Ce] and the metal oxide powder comprises Y3A15O12 or Y3A15O12 and Al2O3 [undoped Y3A15O12], and wherein Ln is chosen from at least one of Ce, Gd, Pr or Eu [Ce, Pr] [paragraph [0021]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) as applied to claim 1 and claim 27 above and further in view of Liebald et al. (CN102076624A) and Watanabe et al. (US Pub. 20150083967).
Regarding claims 6 and 28, Mueller-Mach et al. discloses in paragraph [0026] 
wherein the metal oxide powder is free of second phases [Mueller-Mach et al. discloses Y3Al5O12 (YAG) are transparent in ceramic form if the ceramics is fully dense and free of second phases].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor is free of second phases.
Watanabe et al. further discloses in Fig. 11, Fig. 12, paragraph [0063]-[0064] the phosphor is free of second phases and impurities so that a light emitting device having a high brightness and a long lifetime can be realized.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into the method of Mueller-Mach et al. to include the phosphor is free of second phases and impurities. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing a phosphor excellent in a quantum efficiency, excellent in temperature quenching characteristics, a phosphor configured such that variation in an emission spectrum is small in a wider range to an excitation wavelength and thus a light emitting device having a high brightness and a long lifetime can be realized  [paragraph [0021], [0064] of Watanabe et al.].
Consequently, Mueller-Mach et al. and Watanabe et al. suggests the limitation “wherein the phosphor and the metal oxide powder are free of second phases and/or impurities.”

Regarding claim 10, Mueller-Mach et al. discloses in paragraph [0052] the sintered ceramic comprises a quantum efficiency (QE) of at least 90% thus it appears, if not it would be obvious that the phosphor used to form the sintered ceramic comprises a quantum efficiency (QE) of at least 90%. 
Mueller-Mach et al. further discloses in paragraph [0021] wherein the phosphor comprises Ce doped YAG or Ce doped LuAG.
Watanabe et al. discloses in paragraph [0045]-[0046], the phosphor comprising Ce doped YAG or Ce doped LuAG has a high quantum effect QE>92%.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a quantum efficiency QE of at least 90%. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable QE of the phosphor comprises doped garnet such as Ce doped YAG or Ce doped LuAG so that a light emitting device having a high brightness and a long lifetime can be realized [paragraph [0045]-[0046] of Watanabe et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) as applied to claim 1 above and further in view of Raukas et al. (US Pat. Pub. 20120018673)
Regarding claim 11, Mueller-Mach et al. fails to explicitly disclose wherein the mixing comprises milling.
However, Mueller-Mach et al. discloses in paragraph [0045] that materials can be mixed by means of ball milling.
 Raukas et al. discloses in paragraph [0055]
wherein the mixing comprises milling.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. and paragraph [0045] of Mueller-Mach et al. into the method of Mueller-Mach et al. to include wherein the mixing comprises milling. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable method for mixing powders. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 12-14, Mueller-Mach et al. discloses in paragraph [0049] wherein the processing comprises forming a green part [pressed-compacted mixture], prefiring and/or debinding [burn out of binder], and sintering the green part [pressed-compacted mixture] to form the ceramic converter material [sintered ceramic], wherein the sintering is performed in a wet or dry hydrogen atmosphere or in a dry or wet hydrogen-nitrogen atmosphere [H2/N2 atmosphere].
Mueller-Mach et al. fails to disclose 
wherein the processing comprises adding at least one additive to the mixture to form a slurry; tape casting the slurry to form the green part; 
wherein the at least one additive is chosen from the group consisting of water, binders, de-foamers, dispersants, plasticizers, and mixtures thereof.
Raukas et al. discloses in paragraph [0035]-[0039] 
wherein the processing comprises adding at least one additive to the mixture to form a slurry, tape casting the slurry to form a green part, prefiring and/or debinding and sintering the green part to form the ceramic converter material;  
wherein the sintering is performed in a wet hydrogen atmosphere [paragraph [0039]];  
wherein the at least one additive is chosen from the group consisting of water, binders, de-foamers, dispersants, plasticizers, and mixtures thereof [water, binders].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Raukas et al. into the method of Mueller-Mach et al. to include wherein the processing comprises adding at least one additive to the mixture to form a slurry, tape casting the slurry to form a green part, prefiring and/or debinding and sintering the green part to form the ceramic converter material; wherein the sintering is performed in a wet hydrogen atmosphere; wherein the at least one additive is chosen from the group consisting of water, binders, de-foamers, dispersants, plasticizers, and mixtures thereof. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable alternative method for processing the mixture of starting particles to form the ceramic converter material. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539).
Regarding claim 23, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [Y3A15O12:Ce or Lu3A15O12:Ce]; 
mixing the phosphor [doped aluminum garnet type luminescent material, Ce(III) doped YAG precursor material] and at least one metal oxide powder [undoped matrix material, undoped Y3A15O12 (YAG) or undoped Lu3A15O12, non-doped granules of mixing powdered binary oxides of the constituents of the final Y3Al5O12 material] to form a mixture [paragraph [0021], [0043]]; and 
processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43][paragraph [0047]-[0048], [0051]],
wherein the doped garnet comprises Y3A15O12:Ln [Y3A15O12:Ce] and the metal oxide powder comprises Y3A15O12 or Y3A15O12 and Al2O3 [undoped Y3A15O12], or wherein the doped garnet comprises Lu3A15O12:Ln [Lu3A15O12:Ce] and the metal oxide powder comprises Lu3A15O12 [undoped Lu3A15O12], and wherein Ln is chosen from at least one of Ce, Gd, Pr or Eu [Ce, Pr] [paragraph [0021]],
wherein the phosphor [doped aluminum garnet type luminescent material] is a pre-synthesized phosphor [paragraph [0045]-[0049]].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor with a cubic crystal structure with no second phases.
Watanabe et al. discloses in Fig. 11, Fig. 12, paragraph [0008]-[0012], [0021], [0040], [0045], [0048], [0060], 0062]-[0064], [0073]
the phosphor with a single crystal structure with no second phases.
Watanabe et al. further discloses in Fig. 11, Fig. 12, paragraph [0063]-[0064] the phosphor is free of second phases and impurities so that a light emitting device having a high brightness and a long lifetime can be realized.
Watanabe et al. and Mueller-Mach et al. both discloses the phosphor comprises doped aluminum garnet type luminescent material which inherently has cubic crystal structure.
For further providing support evidence, Chen et al. is cited. Chen discloses in paragraph [0003] 
the phosphor comprises doped aluminum garnet type luminescent material has cubic crystal structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. and Chen et al. into the method of Mueller-Mach et al. to include the phosphor with a single crystal structure with no second phases. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing detail crystal structure of doped aluminum garnet type [paragraph [0004] of Chen et al.]; providing a phosphor excellent in a quantum efficiency, excellent in temperature quenching characteristics, a phosphor configured such that variation in an emission spectrum is small in a wider range to an excitation wavelength and thus a light emitting device having a high brightness and a long lifetime can be realized  [paragraph [0021], [0064] of Watanabe et al.].

Regarding claims 24-25, Mueller-Mach et al. discloses in paragraph [0021]
wherein the phosphor comprises a dopant that comprises a lanthanide [Ce is a lanthanide]; wherein the phosphor comprises Ce.  

Regarding claim 26, Mueller-Mach et al. discloses in paragraph [0052] the sintered ceramic comprises a quantum efficiency (QE) of at least 90% thus it appears, if not it would be obvious that the phosphor used to form the sintered ceramic comprises a quantum efficiency (QE) of at least 90% 
Mueller-Mach et al. further discloses in paragraph [0021] wherein the phosphor comprises Ce doped YAG or Ce doped LuAG.
Watanabe et al. discloses in paragraph [0045]-[0046], the phosphor comprising Ce doped YAG or Ce doped LuAG has a high quantum effect QE>92%.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a quantum efficiency QE of at least 90%. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable QE of the phosphor comprises doped garnet such as Ce doped YAG or Ce doped LuAG so that a light emitting device having a high brightness and a long lifetime can be realized [paragraph [0045]-[0046] of Watanabe et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) as applied to claim 27 above and further in view of Liebald et al. (CN102076624A).
Regarding claim 31, Mueller-Mach et al. fails to disclose
wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm.
Liebald et al. discloses in paragraph [0041], [0044], [0056]-[0059], [0062], claims 1, 6, 23, 24 and 32
wherein the phosphor [luminophor] comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and the metal oxide [glass matrix powder and/or another luminophor] comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤15 µm.
Liebald et al. further discloses in paragraph [0058] that upper limit of particle size is determined by the thickness of the conversion element, typical less than 250 microns. Liebald et al. further discloses in paragraph [0102] that the thickness of the converter can be adjusted in a wide range (approximately 30 microns to several 1000microns) Thus, Liebald et al. suggests d50, d90 of particles forming conversion element are less than 30 microns or less than 250 microns. Liebald et al. further discloses in paragraph [0049]-[0051] that the particle size generate significant influence to optical characteristic of the converter element and can be adjusted. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liebald et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of suitable particle size of the particles for forming converter element. Further, it would have been obvious to modify Mueller-Mach et al. to provide wherein the phosphor comprises a grain size d50, where 0.5 µm ≤ d50 ≤ 40 µm and d90 ≤ 45 µm and the metal oxide comprises a grain size d50, where 0.1 µm ≤ d50 ≤ 10 µm and d90 ≤ 15 µm for at least the purpose of optimization and routine experimentation to obtain suitable grain size of the phosphor and the metal oxide to form a ceramic complex having desired void fraction and to uniformly dispose the phosphor in the ceramic complex and to provide a converter element having desired optical characteristics. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, 10-16, 23-28, 30-31 have been considered but are moot because the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822